Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

This office action is in response to the application serial number 16/780,779 filed on 02/03/2020.
Claims 1-7, 8-14, 15-20  are pending.

Note: [0146] To limit power consumption by a low cost UE, such as UE 114, the low cost UE can be restricted to monitor EPDCCH only in a subset of possible DL SFs. EPDCCH transmissions from eNB 102 to the low cost UE can be restricted to occur in certain SFs or frames by defining respective time windows W.sub.EPDCCH of DL SFs. Restrictions in SFs for EPDCCH transmissions can allow for power savings as the low cost UE can turn off its receiver in SFs outside a window where EPDCCH transmissions can exist. Therefore, power savings benefits similar to SPS exist but, unlike SPS, UL resource waste when the low cost UE has no data to transmit is avoided and scheduling restrictions for DL transmissions at predefined SFs or frequency resources are also avoided. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-5, 7, 8, 9-12, 14, 15, 16-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20140098761 in view of 20140233470.
Regarding to claim 1, 20140098761 teaches determining a time window defined by a first time (subframes inside of the ePDCCH window) [see Figure 13] and a second time (PDSCH window) that is after the first time; 
determining a set of time instances (subframes ) for receptions of the first PDCCH that include time instances (subframes inside of the ePDCCH)  inside the time window and time instances outside (subframes inside of the ePDCCH)   of the time window [see Figure 13 and Paragraph 0290] (in the (E)PDCCH window, a WTRU may monitor search spaces to receive DCIs for the PDSCH and/or the PUSCH. In an example, the (E)PDCCH window may be defined separately for UL and DL transmissions. Therefore, two types of (E)PDCCH windows may be defined, such as the UL-(E)PDCCH-window and the DL-(E)PDCCH-window) [see Paragraph 0290];
wherein the first ePDCCH provides a first downlink control information (DCI) format [see Paragraph 0290].


    PNG
    media_image1.png
    646
    933
    media_image1.png
    Greyscale

However, 20140098761 does not explicitly teach receiving the PDCCH only in the time instances, from the set of time instances, that are inside the time window.
20140233470, from the same or similar fields of endeavor, teaches receiving the PDCCH only in the time instances, from the set of time instances, that are inside the time window (the low cost user equipment can be restricted to monitor the time window of PDCCH only in a UE-specific search space to receive DCI through a detected Physical Downlink Control Channel (PDCCH) via blind decoding) [see Paragraphs  0070 & 0180 & 0188 & 0182 & 0178];
wherein the first ePDCCH provides a first downlink control information (DCI) format [see Paragraphs 0070 & 0180 & 0188 & 0182 & 0178].


Regarding to claim 2, 20140098761 further teaches receiving a configuration for a time offset relative to a predetermined time instance; and determining the first time from the time offset (receiving a configuration for a time offset relative to a predetermined time instance; and determining the first time from the time offset ) [see Figure 13 and Paragraphs 0287-0295]. Regarding to claim 3, 20140098761 further teaches wherein the predetermined time instance is a function of a system frame number (SFN) [see Figure 13 and Paragraphs 0287-295] . 
However, 20140098761 does not explicitly teach  receiving a configuration for a set of candidate PDCCH receptions for a corresponding set of control channel elements (CCEs) for the first PDCCH, wherein a candidate PDCCH reception from the set of candidate PDCCH receptions is across a number of CCEs from the set of CCEs.
20140233470, from the same or similar fields of endeavor, teaches  receiving a configuration for a set of candidate PDCCH receptions for a corresponding set of control channel elements (CCEs) for the first PDCCH, wherein a candidate PDCCH reception from the set of candidate PDCCH receptions is across a number of CCEs from the set of CCEs (CCEs) [see Paragraph 0180]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20140098761 in view of 20140233470 because 20140233470 suggests that to achieve these and other advantages and in accordance with the purpose of the present invention, as embodied and broadly described, a method of receiving a downlink control information (DCI) in a 

Regarding to claim 7, 20140098761 and 20140233470 teach the limitations of claim 1 above.
However, 20140098761 does not explicitly teach deactivating a receiver at a time instance, from the set of time instances, that is outside the time window.
20140233470, from the same or similar fields of endeavor, teaches deactivating a receiver at a time instance, from the set of time instances, that is outside the time window (the low cost user equipment can turn off its receivers outside ePDCCH time window) [see Paragraph 0180].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20140098761 in view of 20140233470 because 20140233470 suggests that to achieve these and other advantages and in accordance with the purpose of the present invention, as embodied and broadly described, a method of receiving a downlink control information (DCI) in a wireless access system, according to one embodiment of the present invention includes the steps of performing a blind decoding in accordance with a transmission mode set for 




Regarding to claim 8, 20140098761 teaches a UE comprising: a processor configured to:
determine a time window defined by a first time (subframes inside of the ePDCCH window) [see Figure 13] and a second time (PDSCH window) that is after the first time; 
determine a set of time instances (subframes ) for receptions of the first PDCCH that include time instances (subframes inside of the ePDCCH)  inside the time window and time instances outside (subframes inside of the ePDCCH)   of the time window [see Figure 13 and Paragraph 0290] (in the (E)PDCCH window, a WTRU may monitor search spaces to receive DCIs for the PDSCH and/or the PUSCH. In an example, the (E)PDCCH window may be defined separately for UL and DL transmissions. Therefore, two types of (E)PDCCH windows may be defined, such as the UL-(E)PDCCH-window and the DL-(E)PDCCH-window) [see Paragraph 0290];

However, 20140098761 does not explicitly teach a receiver configured to receive the PDCCH only in the time instances, from the set of time instances, that are inside the time window.
20140233470, from the same or similar fields of endeavor, teaches a receiver configured to receive the PDCCH only in the time instances, from the set of time instances, that are inside the time window (the low cost user equipment can be restricted to monitor the time window of PDCCH only in a UE-specific search space to receive DCI through a detected Physical Downlink Control Channel (PDCCH) via blind decoding) [see Paragraphs  0070 & 0180 & 0188 & 0182 & 0178];
wherein the first ePDCCH provides a first downlink control information (DCI) format [see Paragraphs 0070 & 0180 & 0188 & 0182 & 0178].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20140098761 in view of 20140233470 because 20140233470 suggests that to achieve these and other advantages and in accordance with the purpose of the present invention, as embodied and broadly described, a method of receiving a downlink control information (DCI) in a wireless access system, according to one embodiment of the present invention includes the steps of performing a blind decoding in accordance with a transmission mode set for a user equipment in a search space assigned to the user equipment and receiving the DCI through a PDCCH (physical downlink control channel) found by the blind decoding, wherein the transmission mode is set to one of a plurality of transmission modes 

Regarding to claim 9, claim 9 is rejected the same limitations of claim 2 above.
Regarding to claim 10, claim 10 is rejected the same limitations of claim 3  above.
Regarding to claim 11, claim 11 is rejected the same limitations of claim 4  above.
Regarding to claim 12, claim 12 is rejected the same limitations of claim 5  above.
Regarding to claim 14, claim 14 is rejected the same limitations of claim 7  above.

Regarding to claim 15, 20140098761 teaches A base station comprising: a processor configured to:
determine a time window defined by a first time (subframes inside of the ePDCCH window) [see Figure 13] and a second time (PDSCH window) that is after the first time; 
determine a set of time instances (subframes ) for receptions of the first PDCCH that include time instances (subframes inside of the ePDCCH)  inside the time window and time instances outside (subframes inside of the ePDCCH)   of the time window [see Figure 13 and Paragraph 0290] (in the (E)PDCCH window, a WTRU may monitor search spaces to receive DCIs for the PDSCH and/or the PUSCH. In an example, the (E)PDCCH window may be defined separately for UL and DL transmissions. Therefore, two types of (E)PDCCH windows may be defined, such as the UL-(E)PDCCH-window and the DL-(E)PDCCH-window) [see Paragraph 0290];

However, 20140098761 does not explicitly teach a receiver configured to receive the PDCCH only in the time instances, from the set of time instances, that are inside the time window.
20140233470, from the same or similar fields of endeavor, teaches a receiver configured to receive the PDCCH only in the time instances, from the set of time instances, that are inside the time window (the low cost user equipment can be restricted to monitor the time window of PDCCH only in a UE-specific search space to receive DCI through a detected Physical Downlink Control Channel (PDCCH) via blind decoding) [see Paragraphs  0070 & 0180 & 0188 & 0182 & 0178];
wherein the first ePDCCH provides a first downlink control information (DCI) format [see Paragraphs 0070 & 0180 & 0188 & 0182 & 0178].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20140098761 in view of 20140233470 because 20140233470 suggests that to achieve these and other advantages and in accordance with the purpose of the present invention, as embodied and broadly described, a method of receiving a downlink control information (DCI) in a wireless access system, according to one embodiment of the present invention includes the steps of performing a blind decoding in accordance with a transmission mode set for a user equipment in a search space assigned to the user equipment and receiving the DCI through a PDCCH (physical downlink control channel) found by the blind decoding, wherein the transmission mode is set to one of a plurality of transmission modes 

Regarding to claim 16, claim 16  is rejected the same limitations of claim 2 above.
Regarding to claim 17, claim 17 is rejected the same limitations of claim 3  above.
Regarding to claim 18, claim 18  is rejected the same limitations of claim 4  above.
Regarding to claim 19, claim 19 is rejected the same limitations of claim 5  above.

Allowable Subject Matter
Claims 6, 13, 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG T HO/Examiner, Art Unit 2412